Name: Commission Directive 91/103/EEC of 18 February 1991 amending Directive 86/547/EEC amending Annex III B to Council Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products
 Type: Directive
 Subject Matter: nan
 Date Published: 1991-02-27

 Avis juridique important|31991L0103Commission Directive 91/103/EEC of 18 February 1991 amending Directive 86/547/EEC amending Annex III B to Council Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products Official Journal L 052 , 27/02/1991 P. 0051 - 0051COMMISSION DIRECTIVE of 18 February 1991 amending Directive 86/547/EEC amending Annex III B to Council Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (91/103/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Directive 91/27/EEC (2), and in particular the first indent of Article 13 (2) thereof, Having regard to the requests made by Greece, Spain, France, Ireland, Italy, Portugal and the United Kingdom, Whereas Directive 77/93/EEC laid down protective measures against the introduction into the Member States of organisms harmful to plants or plant products; whereas those measures include measures to be taken by Member States in respect of plants, plant products and other objects coming from third countries; Whereas certain Member States have stricter measures in respect of those plants and plant products; Whereas those stricter measures include, in the requesting Member States, certain restrictions applicable to certain products originating in a third country; Whereas, by Commission Directive 86/547/EEC (3), Annex III B to Directive 77/93/EEC was amended so that the Member States concerned could also impose the relevant prohibitions where the products concerned, originating in a third country, come from other Member States; whereas these amendments were only interim protective measures lasting for a period of three years; Whereas that period was allotted for the Commission to study these protective measures in relation to the plant health situation existing in the various third countries concerned, in order to arrive, at the end of the period, at more permanent provisions; Whereas it appeared impossible to finalize this study within the period originally alloted by Directive 86/547/EEC; Whereas Commission 90/80/EEC (4) extended the said period for one year; Whereas it appears impossible to finalize this study despite the one year extension to the original period; whereas this period should be further extended accordingly; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DIRECTIVE: Article 1 In Article 3 of Directive 86/547/EEC, '31 December 1990' is hereby replaced by '31 December 1991'. Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. Article 3 This Directive is addressed to the Member States. Done at Brussels, 18 February 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 16, 22. 1. 1991, p. 29. (3) OJ No L 323, 18. 11. 1986, p. 21. (4) OJ No L 51, 27. 2. 1990, p. 34.